Citation Nr: 1226867	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-19 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to an initial compensable rating for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable rating for hiatal hernia with acid reflux.

4.  Entitlement to an initial rating in excess of 10 percent for chronic lumbar strain with L5 posterior compression fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to June 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal herein decided. 

The issues of entitlement to initial compensable ratings for PTSD and hiatal hernia with acid reflux as well as entitlement to an initial rating in excess of 10 percent for chronic lumbar strain with L5 posterior compression fracture are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is not shown to have a current right shoulder disorder causally related to any period of active military service.


CONCLUSION OF LAW

The Veteran is not shown to have a current right shoulder disorder due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a November 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports.    

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

I.  Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-95.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

II.  Analysis

The Veteran's service treatment records reflect that he received treatment for complaints of right shoulder pain in February 2002.  He demonstrated pain with horizontal adduction, internal rotation and biceps strength testing only.  The assessment was right shoulder pain.  The examiner also noted doubtful rotator cuff tendonitis and possible shoulder impingement.  The Veteran received therapeutic injection and was noted to have tolerated the procedure well.  He was prescribed pain medication and instructed to return to the clinic in two weeks.  November 2002 service treatment records reflect that he received treatment for complaints of trapezius pain and right sided neck and shoulder pain.  He denied any injury or trauma to his shoulder or neck.  He reported that the shoulder/neck pain increased with stress of the job.  The examiner noted a prior medical history of right shoulder pain six months ago that resolved with injection.  Objectively he had full range of motion in the neck and right shoulder.  The diagnoses were trapezius strain and postural upper back/neck pain.  An undated service treatment record reflects a diagnosis of right shoulder pain.  

Subsequent to service, the Veteran contends that he has a current right shoulder disorder causally related to his period of service.  However, despite the noted in-service complaints, there is simply no evidence of a current right shoulder disorder.  In this regard, November 2007 report of VA examination documents, in pertinent part, a normal shoulder with the impression being no shoulder pathology.

Given its review of the record, the Board finds that service connection for the claimed right shoulder disorder is simply not warranted.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for a right shoulder disorder must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

The only other evidence of record supporting the Veteran's claim is his various lay assertions.  Although the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran, as a layperson, is not qualified to provide a medical diagnosis or competent opinion relating his claimed right shoulder disorder to his period of service.

Although the Veteran has claimed that he has a current right shoulder disorder related to his period of service, the medical evidence of record simply does not support his contention.  Thus, in the absence of documented medical evidence or other indicia to corroborate his contentions, his credibility as to this matter is suspect, and his contentions are of minimal probative value.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable regarding this issue on appeal because the preponderance of the evidence is against his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, service connection for a right shoulder disorder is denied.  


ORDER

Service connection for a right shoulder disorder is denied.


REMAND

In various statements, the Veteran essentially asserts that the symptomatology associated with his PTSD, hiatal hernia with acid reflux, and chronic lumbar strain had increased in severity since his last afforded VA examinations.  In this regard, in his June 2009 Substantive Appeal, the Veteran reported having the following current PTSD symptoms: panic attacks, mood swings, depression, paranoia, social isolation, sleep impairment, nightmares, hypervigilance, exaggerated startle response, obsessive rituals and interpersonal/relationship difficulties.  With regard to his hiatal hernia, the Veteran reported current symptoms such as daily heartburn and vomiting.  With regard to his chronic lumbar strain, the Veteran complains of painful motion.

Under the circumstances, the Board finds that a more contemporaneous VA examination is necessary.  See VAOPGCPREC 11-95 (April 7, 1995) (the Board is required to remand a case back to the RO for a new examination when the claimant asserts that the disability in question has worsened since the last examination).  As it has been over three years since his last examinations, new examinations to determine the current severity of the Veteran's PTSD, hiatal hernia with acid reflux, and chronic lumbar strain disabilities are in order.
  
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers who treated him for his PTSD, hiatal hernia, and lumbar strain.  After he has signed the appropriate releases, those records, to specifically include all records of VA treatment since November 2007, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  He and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should then be afforded another VA psychiatric examination, with a VA psychiatrist or psychologist to determine the nature and extent of the impairment of the service-connected PTSD.  The claims folder is to be made available for the psychiatrist or psychologist to review.  All studies deemed necessary should be performed.  All clinical manifestations of the Veteran's service-connected PTSD should be reported in detail.  The psychiatrist or psychologist should also assign a GAF score based on the Veteran's service-connected PTSD.  The psychiatrist or psychologist should explain what the assigned score represents.  

All opinions and conclusions expressed by the psychiatrist or psychologist must be supported by a complete rationale.

3.  The Veteran should be scheduled for a VA esophagus and hiatal hernia examination to evaluate the current severity of his hiatal hernia with acid reflux.  The entire claims folder must be made available to the examiner for review in conjunction with the examination and should be so documented in the examination report.  All tests and studies that the examiner deems necessary should be performed.  The examiner should provide an accurate and fully descriptive assessment of the Veteran's hiatal hernia.  

The examiner should include a complete rationale for the findings and opinions expressed.

4.  The Veteran should be scheduled for a VA spine examination to evaluate the current severity of his chronic lumbar strain.  The entire claims folder must be made available to the examiner for review in conjunction with the examination and should be so documented in the examination report.  All tests and studies, to include range of motion testing, that the examiner deems necessary should be performed.  The examiner should provide an accurate and fully descriptive assessment of the Veteran's chronic lumbar strain, to include indication as to whether, and to what extent, the Veteran experiences likely functional loss due to pain, weakness, excess fatigability, and/or incoordination during flare-ups or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should include a complete rationale for the findings and opinions expressed.

5.  The Veteran must be given adequate notice of the date and place of the requested examinations.  A copy of all notifications must be associated with the claims folder.  He is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2011).

6.  After completion of the above development, the Veteran's claims should be readjudicated.  If the determinations remain adverse to him, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


